Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 22, 2021, has been entered. Claims 1 and 5-9 remain pending in the application.  Applicant’s amendment to claim 8 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed October 23, 2020. 
Regarding original claim 3, the amended version of the rejected feature present in amended claim 1 does not overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed October 23, 2020. The amended version of the claim limitation reads “a plurality of liquid injection channels respectively having an opening with the opening used as a reservoir.” However, as stated in the Non-Final Office Action mailed October 23, 2020, it is unclear how or if the reservoirs as claimed could function as an opening or vice versa. Therefore, the rejection of this limitation stands. 
Regarding original claim 4, the amended version of the rejected feature present in amended claim 1 does not overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed October 23, 2020. The amended version of the claim limitation reads “connected to an opening with the opening used as a waste reservoir.” However, as stated in the Non-Final Office Action mailed October 23, 2020, it is unclear how or if the reservoirs as claimed could function as an opening, or vice versa. Therefore, the rejection of this limitation stands. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the capillary action power portion has a narrower channel compared to the liquid discharge channel and is connected to an opening with the opening used as a waste reservoir” in lines 8-10. It is unclear how or if the reservoirs as claimed could function as an opening, or vice versa, or whether the application is attempting to claim the capillary action power portion being joined to the waste reservoir with an opening.
Further, claim 1 recites the limitation “a plurality of liquid injection channels respectively having an opening with the opening used as a reservoir” in lines 21-22. It is unclear how or if the reservoirs as claimed could function as an opening or vice versa, or whether the application is attempting to claim the liquid injection channels being joined to the reservoirs with an opening.
Claims 5, 6, 7, 8, and 9 depend on claim 1 and are rejected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (An Integrated Passive Microfluidic Device for Rapid Detection of Influenza A (H1N1) Virus by Reverse Transcription Loop-Mediated Isothermal Amplification (RT-Lamp), in view of Neethirajan et al. (US .
Regarding claim 1, Ma et al. teaches a self-driven microfluidic chip, comprising: a substrate (Glass Slide); a hydrophobic layer disposed on the substrate (PDMS bottom layer) (Abstract; Fig. 2(a)); a hydrophilic film layer (hydrophobic film) disposed on the hydrophobic layer (Fig. 2(a)); and a channel structure layer (liquid channel layer) disposed on the hydrophobic film layer, a structure of the channel structure layer comprising a plurality of channels, a plurality of valves disposed in the plurality of channels, a plurality of reaction chambers, a plurality of openings (Fig. 2(a)), and a liquid discharge channel connected to an opening as a waste reservoir (Fig. 4); wherein the hydrophilic film layer has a pattern corresponding to the structure of the channel structure layer, and forms a disconnected area corresponding to locations of the plurality of valves to make the plurality of valves hydrophobic, and the channel structure layer is formed of a flexible material, and heights of the plurality of valves are higher than those of the plurality of channels in a thickness direction of the channel structure layer in order to control liquid flow by pressing the plurality of valves (Fig. 2(a); Fig. 4; Fig. 5); the channel structure layer is further divided into a sample pretreatment region for purifying and lysing virus in a sample and a nucleic acid amplification reaction region for nucleic acid amplification by an isothermal nucleic acid amplification method (Fig. 4; Modified Fig. 4.1), the sample pretreatment region comprising: a pretreatment reaction chamber; a plurality of liquid injection channels respectively having an opening as a reservoir, and respectively connected to an upstream position of the pretreatment reaction chamber; and a liquid discharge channel connected to a downstream of the pretreatment reaction chamber; wherein the plurality of liquid injection channels and the liquid discharge channel respectively control liquid flow by a valve (Fig. 4; Modified Fig. 4.2); and the nucleic acid amplification region comprises:
a sample zone comprising a sample color reaction chamber, a reaction solution reservoir, a reaction solution valve, a channel to introduce the sample in the pretreatment reaction chamber, and the 
Ma et al. fails to teach the liquid discharge channel further comprising a capillary action power portion having a narrower channel, an embodiment comprising a serpentine channel, or an embodiment wherein the reaction solution reservoir is a closed type reservoir, and the positive color reaction chamber, and the negative color reaction chamber are closed type chambers. Neethirajan, however, teaches a microfluidic biosensor wherein the liquid discharge channel (channel connecting sensing well and capillary pump) further comprises a capillary action power portion (capillary pump) having a narrower channel (Fig. 1B; Paragraph [0079]). Moreover, Neethirajan also teaches the microfluidic biosensor comprising a serpentine channel (mixing channel), wherein the sample zone (sensing well) is connected to the pretreatment reaction chamber (area where channels connected to inlets meet) and the reaction solution reservoir (inlets) only by the serpentine shape channel (mixing channel) and the reaction solution valve (capillary valve) (Fig. 1). Further, McNeely teaches a system for providing a fluidic interface to slides bearing microarrays (Abstract), wherein the microarray is enclosed by a coverslip to prevent evaporation (Col. 2, lines 36-43). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ma et al. to include the capillary action power portion taught by Neethirajan, as this would expedite the flow of waste liquid from the pre-treatment reaction chamber to the waste reservoir. Moreover, it would have been obvious to incorporate the shape of the mixing channel taught by Neethirajan into the teachings of Ma, as it is well known in the art that channels such as these enhance mixing in microfluidic devices (Neethirajan, Paragraph [0025]). Moreover, one having ordinary skill in the art would also find it obvious to enclose the microarray as 

    PNG
    media_image1.png
    346
    1432
    media_image1.png
    Greyscale

Modified Figure 4.1 from Ma et al.

    PNG
    media_image2.png
    622
    1370
    media_image2.png
    Greyscale

Modified Figure 4.2 from Ma et al.

Regarding claim 5, Ma et al. teaches the self-driven microfluidic chip as previously described, wherein the sample zone, the positive reaction zone, and the negative reaction zone respectively comprise an indicator to produce a color change in each of the color reaction chambers (Fig. 4: HNB dye present in each of the respective zones; Fig. 7(a)).
Regarding claim 6, Ma et al. teaches the self-driven microfluidic device as previously described, wherein the plurality of valves have an enlarged portion having a width greater than that of the plurality 
Regarding claim 7, Ma et al. teaches the self-driven microfluidic chip as previously described, wherein the substrate is a glass substrate (Fig. 2(a): caption clearly states the bottom substrate is a glass slide).
Regarding claim 8, Ma et al. teaches the self-driven microfluidic chip as previously described, wherein the flexible material comprises silicone (PDMS) (Fig. 2(a): caption clearly states the hydrophobic layer is comprised of PDMS).
Regarding claim 9, Ma et al. teaches the self-driven microfluidic chip as previously described, wherein the heights of the plurality of valves are higher than those of the plurality of channels (Fig. 5). Ma et al. does not explicitly teach an embodiment in which the heights of the aforementioned valves are higher than those of the aforementioned channels by about 200 µm to 250 µm. However, Ma et al. does teach, in Figure 5, that the ability of the valve to permit or inhibit flow is dependent on the difference in height between the microfluidic channel and the hydrophobic valve, and more specifically, the interactions between the valve, channel, and sample liquid when the valve is pressed. As such, this height differential proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize this height difference to create the desired flow pattern of sample liquid through the device. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Claim 9 is additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ma et al, Neethirajan, and McNeely, in view of Hansen et al. (US 2007/0209574 A1), herein referred to as Hansen.

Hansen, however, teaches a microfluidic device comprising a plurality of fluid flow channels and valves in which the heights of the plurality of valves (25) are higher than those of the plurality of channels (30) by about 200 µm to 250 µm (Fig. 7B; Fig. 12A; Fig. 12C; Paragraph [0119]: Flow channels (30) have depths (height) of about 1 to 100 microns; Paragraph [0122]: Hansen discloses that the thickness of the membrane (25), which is analogous to the height of the valve as defined by the present invention, typically ranges from 0.01-1000 µm, with preferred embodiments narrowing that range. It is understood that given the range of heights of the flow channels and the height of the valve, the limitation as described in claim 9 of the present invention is disclosed by Hansen; Paragraph [0192]: The membrane (25) acts as a valve by allowing fluid to pass through the channel (30) when the membrane (25) is open, and discontinuing flow through the channel (30) when the membrane (25) is closed).
One having ordinary skill in the art at the time the invention was effectively filed would understand that the specific range of heights for the plurality of channels and valves, respectively, control the function of the valves, and therefore, it would have been obvious to modify the teachings of Ma et al. to include the channel and valve heights taught by Hansen motivated by an expectation of successfully forming a microfluidic valve. Moreover, providing an upper limit may lower the manufacturing costs of the device, which would result in additional benefits to the inventor.
Response to Arguments
Applicant’s arguments, see pages 6-11 of Applicant's Remarks, filed January 22, 2021, with respect to the rejection of claim 1 under 35 USC § 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ma et al. (An Integrated Passive Microfluidic Device for Rapid Detection of Influenza A (H1N1) Virus by Reverse Transcription Loop-Mediated Isothermal Amplification (RT-Lamp), Neethirajan et al. (US 2017/0341077 A1), herein referred to as Neethirajan, and McNeely et al. (US 7,223,363 B2), herein referred to as McNeely.
In response to applicant’s argument regarding amended claim 1, Ma et al. does not teach the sample zone being connected to the pretreatment reaction chamber and the reaction solution reservoir only by the serpentine shape channel and the reaction solution valve, as the applicant has pointed out. However, when Ma et al. is considered in combination with Neethirajan, as shown in the new grounds for rejection, it becomes clear that there is motivation for one having ordinary skill in the art to modify the teachings of Ma et al. to include this feature. Neethirajan teaches the microfluidic biosensor comprising a serpentine channel (mixing channel), wherein the sample zone (sensing well) is connected to the pretreatment reaction chamber (area where channels connected to inlets meet) and the reaction solution reservoir (inlets) only by the serpentine shape channel (mixing channel) and the reaction solution valve (capillary valve) (Fig. 1). It is well known in the art that channels such as these enhance mixing in microfluidic devices (Neethirajan, Paragraph [0025]). Therefore, one having ordinary skill in the art would find it obvious to combine the teachings of Ma et al. and Neethirajan as this combination would yield predictable results with a reasonable expectation of success. 
Further, Ma et al. fails to teach an embodiment wherein the reaction solution reservoir is a closed type reservoir, and the positive color reaction chamber, and the negative color reaction chamber are closed type chambers, as identified by the applicant. However, when Ma et al. is considered in 
Moreover, the applicant argues that the present application results in unexpected results. It is not clear what the unexpected results are or why they are unexpected. There is mention of a difference in bubbles and backflow, but there is no data showing that there is a significant difference in either. There is also no showing that any unexpected results have the required nexus to the present claim limitations.  Additionally, attorney argument cannot take the place of evidence showing unexpected results MPEP 716.01(c) II. See MPEP 716 generally for discussion on showing secondary considerations of non-obviousness.
	Applicant’s request for withdrawal of the rejections of dependent claims 5, 6, 7, 8, and 9 is respectfully declined based on the new grounds for rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799